 1
                                                                    JS-6
 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                           CENTRAL DISTRICT OF CALIFORNIA
 8

 9
     DESTINY GALLEGOS, SARA                       Case No. 5:16-CV-00888-JGB-SP
10   RAMIREZ, and JESSE PEREZ,
     individually, and on behalf of other         Honorable Jesus G. Bernal
11   members of the general public similarly
     situated,                                    JUDGMENT
12
                  Plaintiff,
13                                                NOTE: CHANGES MADE BY COURT
           vs.
14
     ATRIA MANAGEMENT COMPANY,
15   LLC, a Delaware limited liability
     company; ATRIA SENIOR LIVING,
16   INC., a Delaware corporation and DOES
     1 through 10, inclusive,
17
                  Defendants.
18

19

20

21

22

23

24

25

26

27

28


                                               JUDGMENT
 1                                        JUDGMENT
 2         Pursuant to the Order Granting the Motion for Final Approval of Class Action
 3   Settlement and Motion for Attorneys’ Fees, Costs and Expenses, and Class
 4   Representative Incentive Awards, it is hereby ORDERED, ADJUDGED, AND
 5   DECREED as follows:
 6         1.     Judgment in this matter is entered in accordance with, and incorporates by
 7   reference the findings of, the Court’s Order Granting the Motion for Final Approval of
 8   Class Action Settlement and Motion for Attorneys’ Fees, Costs and Expenses, and Class
 9   Representative Incentive Awards (“Order Granting Final Approval”) and the Parties’
10   Joint Stipulation of Class Action Settlement and Release (“Settlement Agreement”).
11   Unless otherwise provided herein, all capitalized terms used herein shall have the same
12   meaning as defined in the Settlement Agreement.
13         2.     As provided by the Order Granting Final Approval, all Class Members
14   who did not timely and properly opt out from the Settlement are barred from pursuing,
15   or seeking to reopen, any of the Released Claims, as defined in the Settlement
16   Agreement.
17         3.     Without affecting the finality of the Judgment, the Court shall retain
18   exclusive and continuing jurisdiction over the above-captioned action and the parties,
19   including all Class Members, for purposes of enforcing the terms of the Judgment
20   entered herein.
21

22         IT IS SO ORDERED, ADJUDGED, AND DECREED.
23

24   Dated: March 25, 2019
25
                                               Hon. Jesus G. Bernal
                                               United States District Judge
26

27

28

                                               Page 1
                                             JUDGMENT
